Citation Nr: 0838886	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
cephalagia.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
cephalagia and assigned an initial noncompensable rating.  In 
a January 1997 rating decision, the RO increased the initial 
rating for the veteran's cephalagia to 30 percent.  

In an October 2001 decision, the Board denied an initial 
rating in excess of 30 percent for cephalagia.  In a November 
2002 order, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2001 decision, finding 
that the Board had failed to discuss whether VA's 
notification duties under 38 U.S.C.A. § 5103(a) had been met.  

The Secretary appealed the Court's decision to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  In an 
April 2004 order, the Federal Circuit vacated the Court's 
November 2002 order, finding that the Court had failed to 
take due account of the rule of prejudicial error as required 
by Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The 
Federal Circuit remanded the matter to the Court for 
reconsideration.  

In a June 2004 order, the Court again vacated the Board's 
October 2001 decision denying an initial rating in excess of 
30 percent, noting that "the Court presently cannot conclude 
that the Board's complete failure to discuss the amended duty 
to notify was nonprejudical error."  See order at page 3.  

The Secretary again appealed the Court's decision to the 
Federal Circuit.  In March 2008, the Federal Circuit 
summarily affirmed the Court's judgment.  The case has now 
been returned to the Board for readjudication.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if applicable, of any 
information and evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007), as amended at 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).  In this case, a review of the record indicates 
that the veteran has not been provided with a section 5103(a) 
notice.  This should be accomplished on remand.  Cf. Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

Additionally, a review of the record indicates that the 
veteran was last examined for VA compensation purposes in May 
2000.  His attorney claims that the veteran's cephalagia has 
increased in severity since that time and argues that a new 
examination is therefore necessary.  See e.g. July 2002 Brief 
of the Appellant.  To ensure that VA has met its duty to 
assist, a more contemporaneous examination should be 
scheduled.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (c)(4) (2007).

In addition, since this claim was last considered by the RO, 
additional evidence has been associated with the record on 
appeal.  The veteran has not waived initial RO consideration 
of this additional evidence.  Because this additional 
evidence is potentially relevant, a remand is now required.  
See 38 C.F.R. § 20.1304 (2007).




Accordingly, the case is REMANDED for the following action:

1.  The veteran and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
evaluating the severity of his service-
connected cephalagia.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to the 
character, frequency, and duration of the 
veteran's cephalagia attacks, to include 
stating whether they are very frequent 
and whether they are completely 
prostrating and prolonged, productive of 
severe economic inadaptability.

3.  After the development requested above 
is completed, the RO should reconsider 
the claim, considering all the evidence 
of record.  If the veteran's claim 
remains denied, he and his attorney 
should be provided with a supplemental 
statement of the case and be provided 
with an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

